Title: From John Adams to the President of Congress, No. 74, 28 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 28 May 1780. LbC in John Thaxter’s hand (Adams Papers). Although a letter from John Adams of 28 May was read in Congress on 11 Sept. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 18:817), no letter of that date is in the PCC. Notations on the Letterbook copies of Adams’ letters of 1 and 5 June (Nos. 75 and 80, calendared, below) indicate, however, that the original and a duplicate were sent off on 1 and 23 June respectively.
     This letter included a digest of British newspaper reports concerning the appointment of Adm. Francis Geary to command the Channel fleet, the long delayed departure of Adm. Graves’ and Como. Walsingham’s squadrons for America, the reported dispatch from Havana of a Franco-Spanish fleet for an attack on Pensacola, the situation of the French and Spanish fleets in the West Indies, and the uncertain state of Rodney’s health. John Adams devoted the most space, however, to an extract from a letter by the Russian ambassador at Istanbul to his counterpart at The Hague. The Russian diplomat refuted rumors of an impending Russo-Turkish war, emphasizing instead that Russo-Turkish relations had rarely been better and that Ottoman policy clearly favored the interests of the European neutrals.
    